DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2021 and 04/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner except where lined out.

Drawings
Figures 2A-B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
Claims 7 and 10 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 13 and 14, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 7 discloses the same subject matter as claim 13. There is no patentable distinction in the repeated equation with shift1 in claim 13. Claim 10 discloses the same subject matter as claim 14. There is no patentable distinction in the repeated equation with shift1 in claim 14.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 35 recites:
means for calculating;
means for deriving;
means for normalizing; 
means for determining. 
While the specification does not explicitly define the structure performing the functions, Figures 3 and 4 are interpreted as the structure performing the functions, and [0038] Video encoder 200 and video decoder 300 each may be implemented as any of a variety of suitable encoder and/or decoder circuitry.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1-34, and taking claim 1 as exemplary, it recites “A method of binarizing video data”, but then recites the limitation “binarizing or inverse binarizing.” It is unclear whether it is binarizing or inverse binarizing.
Regarding claims 1-35, taking claim 1 as exemplary, claim 1 recites “deriving a shift value from the locSumAbs value”, however, it is not clear how the shift value is derived from the locSumAbs. Claim 8 recites “wherein deriving the shift value comprises calculating the shift value as shift = (Bitdepth - b) > 0 ? Floor(Log2(a*(Bitdepth - b))) : 0”, which also does not include locSumAbs. It is still unclear how the shift value is derived from the locSumAbs. Since claims 2-25 depend from claim 1, they are rejected for at least the same reason. Independent claims 26, and 34-35 are rejected for at least the same reason. Since claims 27-33 depend from claim 26, they are rejected for at least the same reason.
Regarding claim 6, it is unclear what the limitation “c is based on the shift value” means. Additionally, claim 6 recites “6. The method of claim 6” which renders it indefinite because a claim cannot depend from itself. Additionally, “the lookup table” lacks proper antecedent basis. For the purpose of examination, it is interpreted as “6. The method of claim [[6]] 5.”
Regarding claim 13, it is unclear what patentable difference is between the equations, other than the naming convention. “shift1” is not defined in claim 1 and does not appear to have any patentable difference to the first equation.
Regarding claim 14, it is unclear what patentable difference is between the equations, other than a naming convention. “shift1” is not defined in claim 1 and does not appear to have any patentable difference to the first equation.
Claim 8 and claim 10, which is dependent on claim 8, both define different calculations for the shift value. It is not clear how these calculations can work together. In this context it is further noted that it is not clear how the term “using” in claim 10 has to be interpreted. 
Regarding claim 9, the limitation “c is based on the shift value”, but there is nothing in the claims from which it depends that use a variable “c”, so the claim is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-35 are rejected under 35 U.S.C. 103 as being unpatentable over Browne, AHG12: Rice parameter selection for high bit depths, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29 20th Meeting, by teleconference, 7 – 16 Oct. 2020, Document: JVET-T0072, as cited by applicant, and further in view of Bross, Versatile Video Coding (Draft 10), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 19th Meeting: by teleconference, 22 June – 1 July 2020, Document: JVET-S2001-vH, as cited by applicant.
Regarding claim 1, Browne, further in view of Bross, [hereinafter Browne-Bross], suggests a method of binarizing video data (Inherent in reference to VVC in Abstract and Bross §9.3.3.2), the method comprising: 
calculating a local sum of absolute values (locSumAbs value) of neighboring coefficients to a current coefficient of a current block of video data (§2.3 locSumAbs); 
deriving a shift value (§2.4 int shift = std::max(0, (count >> log2Divisor) - 2); // compute template shift modifier); 
normalizing the locSumAbs value using the shift value to generate a normalized locSumAbs value (§2.3 locSumAbs = Clip3( 0, 31, ( locSumAbs − baseLevel * 5 ) >> shift ) [where the shift normalizes the locSumAbs]); 
determining a Rice parameter using the normalized locSumAbs value (§2.4 Rice parameter selection); and 
binarizing or inverse binarizing the current coefficient using the Rice parameter (§2.3 For regular residual coding (RRC), VVC (section 9.3.3.2)).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the shift step of Browne with the well-known process of binarizing data suggested by Bross, as it is the part of the method of compressing the data to be transmitted from an encoder to a decoder and part of the VVC draft to decrease bandwidth needed for transmission without loss of information for the reconstruction process. The motivation would be to further simplify known techniques to mitigate a potential latency in the original proposal. Browne at §1.
Regarding claim 2, Browne-Bross suggest all the limitations and motivation of claim 1, as discussed above. Bross also suggests context-adaptive binary arithmetic coding (CABAC) encoding or CABAC decoding the current coefficient (§9.3 CABAC parsing).  
Regarding claim 3, Browne-Bross suggest all the limitations and motivation of claim 1, as discussed above. Browne also suggests wherein normalizing the locSumAbs value comprises bitwise right-shifting the locSumAbs value using the shift value to generate the normalized locSumAbs value (§2.3 locSumAbs = Clip3( 0, 31, ( locSumAbs − baseLevel * 5 ) >> shift )).  
Regarding claim 4, Browne-Bross suggest all the limitations and motivation of claim 1, as discussed above. Browne also suggests clipping the normalized locSumAbs value (§2.3 locSumAbs = Clip3( 0, 31, ( locSumAbs − baseLevel * 5 ) >> shift )).  
Regarding claim 5, Browne-Bross suggest all the limitations and motivation of claim 1, as discussed above. Browne also suggests deriving the Rice parameter from the normalized locSumAbs value according to a lookup table (§2.4 In VTM, RRC selects the Rice parameter by using the value returned by the template function as an index into a lookup table which gives the Rice parameter).  
Regarding claim 6, Browne-Bross suggest all the limitations and motivation of claim 1, as discussed above. Bross also suggests the lookup table wherein the Rice parameter comprises cRiceParam (Table 128). Browne suggests updating the Rice parameter according to cRiceParam = cRiceParam + c, wherein c is based on the shift value (int rice = g_auiGoRiceParsCoeff[idx] + shift; // add shift modifier onto result from lookup table).  
Regarding claim 7, Browne-Bross suggest all the limitations and motivation of claim 1, as discussed above. Bross also suggests wherein calculating the locSumAbs value and normalizing the locSumAbs value comprises calculating the locSumAbs value as being equal to (shift == 0) ? locSumAbs : (locSumAbs + (1 « (shift -1) )) >> shift (In the modification described here, a shift right is introduced as below (modification in green). The purpose of this shift is to reduce the magnitude of the sum and thus reduce the amount of clipping. The size of the shift is described in the following section. locSumAbs = Clip3( 0, 31, ( locSumAbs − baseLevel * 5 ) >> shift ) [since the specification does not disclose how to calculate the shift, locSumAbs derived from shift in indefinite. Given Examiner’s best reasonable interpretation, one of ordinary skill in the art would make an obvious design choice for shift, based on complexity]). 
Regarding claim 8, Browne-Bross suggest all the limitations and motivation of claim 7, as discussed above. Bross also suggests wherein deriving the shift value comprises calculating the shift value as shift = (Bitdepth - b) > 0 ? Floor(Log2(a*(Bitdepth - b))) : 0 (k = Floor( Log2( n ) ) (1521)
u = ( 1 << ( k + 1 ) ) – n – If synVal is less than u, the TB bin string is derived by invoking the FL binarization process specified in subclause 9.3.3.7 for synVal with a cMax value equal to ( 1 << k ) − 1. – Otherwise (synVal is greater than or equal to u), the TB bin string is derived by invoking the FL binarization process specified in subclause 9.3.3.7 for ( synVal + u ) with a cMax value equal to ( 1 << ( k + 1 ) ) − 1. [since the specification does not disclose how to calculate the shift, locSumAbs derived from shift in indefinite. Given Examiner’s best reasonable interpretation, one of ordinary skill in the art would make an obvious design choice for shift, based on complexity]).  
Regarding claim 9, Browne-Bross suggest all the limitations and motivation of claim 8, as discussed above. Browne also suggests wherein Bitdepth specifies a bit depth for the video data (The aim of the modification is to offer BD-rate gains when residual coefficient values become larger, e.g. for high bit depths and low QPs), b specifies an operation bitdepth, a is set equal to an integer value power of 2, and c is based on the shift value ([since the specification does not disclose how to calculate the shift, locSumAbs derived from shift in indefinite. Given Examiner’s best reasonable interpretation, one of ordinary skill in the art would make an obvious design choice for shift, based on complexity and desired results]).  
Regarding claim 10, Browne-Bross suggest all the limitations and motivation of claim 8, as discussed above. Browne also suggests wherein deriving the shift value comprises calculating the shift value using (Bitdepth - b) > 0) && (locSumAbs - baseLevel * 5) >= T ? Floor(Log2(a*(Bitdepth - b))) : 0 (k = Floor( Log2( n ) ) (1521)
u = ( 1 << ( k + 1 ) ) – n – If synVal is less than u [i.e., a threshold T], the TB bin string is derived by invoking the FL binarization process specified in subclause 9.3.3.7 for synVal with a cMax value equal to ( 1 << k ) − 1. – Otherwise (synVal is greater than or equal to u), the TB bin string is derived by invoking the FL binarization process specified in subclause 9.3.3.7 for ( synVal + u ) with a cMax value equal to ( 1 << ( k + 1 ) ) − 1. [since the specification does not disclose how to calculate the shift, locSumAbs derived from shift in indefinite. Given Examiner’s best reasonable interpretation, one of ordinary skill in the art would make an obvious design choice for shift, based on complexity]). 
 
Regarding claim 11, Browne-Bross suggest all the limitations and motivation of claim 10, as discussed above. Browne also suggests wherein T is a predefined threshold value ((k = Floor( Log2( n ) ) (1521) u = ( 1 << ( k + 1 ) ) – n – If synVal is less than u [i.e., a threshold T], the TB bin string is derived by invoking the FL binarization process specified in subclause 9.3.3.7 for synVal with a cMax value equal to ( 1 << k ) – 1; [since the specification does not disclose how to calculate the shift, locSumAbs derived from shift in indefinite. Given Examiner’s best reasonable interpretation, one of ordinary skill in the art would make an obvious design choice for shift, based on complexity]).  
Regarding claim 12, Browne-Bross suggest all the limitations and motivation of claim 1, as discussed above. Browne also suggests wherein deriving the shift value further comprises deriving the shift value according to one or more of an input bit depth, a predefined operation bit depth, local activity of transform coefficients, a block size, or a syntax element signaled in a bitstream including the video data (Previous work[5] has described approaches that increase the coding efficiency for high bit depths and low QPs to match or exceed HEVC. This proposal takes one of the approaches, “Adding a Rice-based shift to existing VVC” and improves the implementation. This results in gains for 12 and 16-bit content without adversely affecting the operation at lower bit depths and higher QPs.).  
Regarding claim 13, Browne-Bross suggest all the limitations and motivation of claim 1, as discussed above. Browne also suggests wherein calculating the locSumAbs value and normalizing the locSumAbs value comprises calculating: locSumAbs = (shift==0) ? locSumAbs : (locSumAbs + (1 << (shift-1))) >> shift; and locSumAbs = (shift1 == 0) ? locSumAbs : (locSumAbs + (1 << (shift-1))) >> shift1 ((In the modification described here, a shift right is introduced as below (modification in green). The purpose of this shift is to reduce the magnitude of the sum and thus reduce the amount of clipping. The size of the shift is described in the following section. locSumAbs = Clip3( 0, 31, ( locSumAbs − baseLevel * 5 ) >> shift ) [since the specification does not disclose how to calculate the shift, locSumAbs derived from shift in indefinite. Given Examiner’s best reasonable interpretation, one of ordinary skill in the art would make an obvious design choice for shift, based on complexity])).  
Regarding claim 14, Browne-Bross suggest all the limitations and motivation of claim 13, as discussed above. Browne also suggests wherein deriving the shift value comprises calculating the values of shift and shiftl as: shift = ((Bitdepth - b) > 0) && (locSumAbs - baseLevel * 5) >= T ? Floor(Log2(a*(Bitdepth - b))) : 0; and shift1 = ((Bitdepth - b) > 0) && (locSubAbs - baseLevel * 5) >= T ? Floor(Log2(a*(Bitdepth - b))) : 0 ((k = Floor( Log2( n ) ) (1521) u = ( 1 << ( k + 1 ) ) – n – If synVal is less than u [i.e., a threshold T], the TB bin string is derived by invoking the FL binarization process specified in subclause 9.3.3.7 for synVal with a cMax value equal to ( 1 << k ) – 1; [since the specification does not disclose how to calculate the shift, locSumAbs derived from shift in indefinite. Given Examiner’s best reasonable interpretation, one of ordinary skill in the art would make an obvious design choice for shift, based on complexity]).  
Regarding claim 15, Browne-Bross suggest all the limitations and motivation of claim 14, as discussed above. Browne also suggests wherein T is a threshold value, baseLevel represents an original value for the current coefficient, Bitdepth specifies a bit depth for the video data, b specifies an operation bitdepth, and a is set equal to an integer value power of 2 ((k = Floor( Log2( n ) ) (1521) u = ( 1 << ( k + 1 ) ) – n – If synVal is less than u [i.e., a threshold T], the TB bin string is derived by invoking the FL binarization process specified in subclause 9.3.3.7 for synVal with a cMax value equal to ( 1 << k ) – 1; [since the specification does not disclose how to calculate the shift, locSumAbs derived from shift in indefinite. Given Examiner’s best reasonable interpretation, one of ordinary skill in the art would make an obvious design choice for shift, based on complexity and desired results]).  
Regarding claim 16, Browne-Bross suggest all the limitations and motivation of claim 14, as discussed above. Browne also suggests wherein calculating the locSumAbs value, deriving the shift value, and normalizing the locSumAbs value comprises calculating: shift = (locSumAbs * scl) >= T ? FloorLog2((locSumAbs * scl) >> N) : 0 (k = Floor( Log2( n ) ) (1521) u = ( 1 << ( k + 1 ) ) – n – If synVal is less than u [i.e., a threshold T], the TB bin string is derived by invoking the FL binarization process specified in subclause 9.3.3.7 for synVal with a cMax value equal to ( 1 << k ) – 1; [since the specification does not disclose how to calculate the shift, locSumAbs derived from shift in indefinite. Given Examiner’s best reasonable interpretation, one of ordinary skill in the art would make an obvious design choice for shift, based on complexity and desired results]); locSumAbs = locSumAbs >> shift ; locSumAbs = Clip3( 0, 31, locSumAbs - baseLevel * 5 ) (§2.3 locSumAbs = Clip3( 0, 31, ( locSumAbs − baseLevel * 5 ) >> shift )).  
Regarding claim 17, Browne-Bross suggest all the limitations and motivation of claim 14, as discussed above. Browne also suggests wherein T is a threshold value, scl is a scaling value, and N is a number of bits ((k = Floor( Log2( n ) ) (1521) u = ( 1 << ( k + 1 ) ) – n – If synVal is less than u [i.e., a threshold T], the TB bin string is derived by invoking the FL binarization process specified in subclause 9.3.3.7 for synVal with a cMax value equal to ( 1 << k ) – 1; [since the specification does not disclose how to calculate the shift, locSumAbs derived from shift in indefinite. Given Examiner’s best reasonable interpretation, one of ordinary skill in the art would make an obvious design choice for shift, based on complexity and desired results]).  
Regarding claim 18, Browne-Bross suggest all the limitations and motivation of claim 17, as discussed above. Browne also suggests determining values for one or more of T, scl, and N according to a bitdepth for a bitstream including the video data ((k = Floor( Log2( n ) ) (1521) u = ( 1 << ( k + 1 ) ) – n – If synVal is less than u [i.e., a threshold T], the TB bin string is derived by invoking the FL binarization process specified in subclause 9.3.3.7 for synVal with a cMax value equal to ( 1 << k ) – 1; [since the specification does not disclose how to calculate the shift, locSumAbs derived from shift in indefinite. Given Examiner’s best reasonable interpretation, one of ordinary skill in the art would make an obvious design choice for shift, based on complexity and desired results]).   
Regarding claim 19, Browne-Bross suggest all the limitations and motivation of claim 17, as discussed above. Browne also suggests determining values for one or more of T, scl, and N from signaled data in a bitstream including the video data ((k = Floor( Log2( n ) ) (1521) u = ( 1 << ( k + 1 ) ) – n – If synVal is less than u [i.e., a threshold T], the TB bin string is derived by invoking the FL binarization process specified in subclause 9.3.3.7 for synVal with a cMax value equal to ( 1 << k ) – 1; [since the specification does not disclose how to calculate the shift, locSumAbs derived from shift in indefinite. Given Examiner’s best reasonable interpretation, one of ordinary skill in the art would make an obvious design choice for shift, based on complexity and desired and predictable results]) and Bross suggests (Incorporated a basic high-level syntax (HLS) with NAL units, SPS, PPS and slice header, which is in the bitstream. P. 39).  
Regarding claim 20, Browne-Bross suggest all the limitations and motivation of claim 19, as discussed above. Browne also suggests wherein the signaled data comprises data of one or more of a sequence parameter set (SPS), a picture parameter set (PPS), an adaptation parameter set (APS), or a slice header (Incorporated a basic high-level syntax (HLS) with NAL units, SPS, PPS and slice header.).  
Regarding claim 21, Browne-Bross suggest all the limitations and motivation of claim 17, as discussed above. Browne also suggests determining a value of 8 for T, a value of 3 for N, and scl = floorLog2(bitdepth - 10), wherein bitdepth has a value representing a bitdepth for a bitstream including the video data ((k = Floor( Log2( n ) ) (1521) u = ( 1 << ( k + 1 ) ) – n – If synVal is less than u [i.e., a threshold T], the TB bin string is derived by invoking the FL binarization process specified in subclause 9.3.3.7 for synVal with a cMax value equal to ( 1 << k ) – 1; [since the specification does not disclose how to calculate the shift, locSumAbs derived from shift in indefinite. Given Examiner’s best reasonable interpretation, one of ordinary skill in the art would make an obvious design choice for shift, based on complexity and desired and predictable results]).  
Regarding claim 22, Browne-Bross suggest all the limitations and motivation of claim 17, as discussed above. Browne also suggests determining predetermined values for one or more of T, scl, and N ((k = Floor( Log2( n ) ) (1521) u = ( 1 << ( k + 1 ) ) – n – If synVal is less than u [i.e., a threshold T], the TB bin string is derived by invoking the FL binarization process specified in subclause 9.3.3.7 for synVal with a cMax value equal to ( 1 << k ) – 1; [since the specification does not disclose how to calculate the shift, locSumAbs derived from shift in indefinite. Given Examiner’s best reasonable interpretation, one of ordinary skill in the art would make an obvious design choice for shift, based on complexity and desired and predictable results]).  
Regarding claim 23, Browne-Bross suggest all the limitations and motivation of claim 1, as discussed above. Browne also suggests deriving a temporary Rice parameter value using the locSumAbs value, wherein determining the Rice parameter comprises calculating the Rice parameter as a sum of the temporary Rice parameter value and a variable c (§2.4 int rice = g_auiGoRiceParsCoeff[idx] + shift; // add shift modifier onto result from lookup table).  
Regarding claim 24, Browne-Bross suggest all the limitations and motivation of claim 23, as discussed above. Browne also suggests determining the value of c as being equal to the shift value (§2.4 int rice = g_auiGoRiceParsCoeff[idx] + shift; // add shift modifier onto result from lookup table).  
Regarding claim 25, Browne-Bross suggest all the limitations and motivation of claim 23, as discussed above. Browne also suggests deriving the value of c from the shift value (§2.4 int rice = g_auiGoRiceParsCoeff[idx] + shift; // add shift modifier onto result from lookup table).  
Regarding claim 26, Browne-Bross suggest all the limitations and motivation of claim 1, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 26. Examiner takes official notice that a memory and processor are well-understood, routine, conventional nature of the additional element(s).
Regarding claim 27, Browne-Bross suggest all the limitations and motivation of claim 2, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 27.
Regarding claim 28, Browne-Bross suggest all the limitations and motivation of claim 3, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 28.
Regarding claim 29, Browne-Bross suggest all the limitations and motivation of claim 4, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 29.
Regarding claim 30, Browne-Bross suggest all the limitations and motivation of claim 6, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 30.
Regarding claim 31, Browne-Bross suggest all the limitations and motivation of claim 2, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 31.
Regarding claim 32, Browne-Bross suggest all the limitations and motivation of claim 26, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 26 applies equally as well to those elements of claim 26. Examiner takes official notice that a display is well-understood, routine, conventional nature of the additional element(s).
Regarding claim 33, Browne-Bross suggest all the limitations and motivation of claim 26, as discussed above, in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 26 applies equally as well to those elements of claim 26. Examiner takes official notice that a display is well-understood, routine, conventional nature of the additional element(s).
Regarding claim 34, Browne-Bross suggest all the limitations and motivation of claim 26, as discussed above, in device form rather than computer-readable storage form. Therefore, the supporting rationale of the rejection to claim 26 applies equally as well to those elements of claim 34. Examiner takes official notice that a display is well-understood, routine, conventional nature of the additional element(s).
Regarding claim 35, Browne-Bross suggest all the limitations and motivation of claim 26, as discussed above. Therefore, the supporting rationale of the rejection to claim 26 applies equally as well to those elements of claim 35. Examiner takes official notice that a display is well-understood, routine, conventional nature of the additional element(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487